DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/265,142, filed February 1, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed November 15, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/265,142, which include: Amendments to the Claims pp.2-6, and Remarks pp.7-9 (containing applicant’s amendments). 
Regarding applicant’s Remarks on p.7, examiner has acknowledged Claims 1-2, 8, 10-11, and 13-14 have been amended, with new Claims 15 and 16 being added. Claims 1-16 remain pending in the application. 
Regarding applicant’s Remarks on p.7, examiner has acknowledged applicant’s Amendments to the Claims, which has overcome the claim objection identified in Claim 10 previously set forth in the Non-Final Office Action mailed August 13, 2021. 
Regarding applicant’s Remarks on p.7, examiner acknowledges applicant’s Amendments to the Claims have resolved the indefinite issues identified in Claims 1-13, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed August 13, 2021 for Claims 1-13 are withdrawn. Examiner has also acknowledged applicant’s amendments in Claim 14 to remove the similar indefinite claim language found in that claim.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/265,142, which include: Remarks pp.7-9 (containing applicant’s arguments). 
Regarding applicant's Remarks on pp.7-9 for Claims 1-14 under 35 U.S.C. §103 as being unpatentable over Chew et al., U.S. PGPUB 2019/0311287 [hereafter referred as Chew] in view of Legrand et al., US PGPUB 2017/0091319 [hereafter referred as Legrand], examiner acknowledges applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has also noted applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below. 
Regarding applicant’s Remarks on pp.7-8:
“The claimed invention of the present application is directed to a method and system for applying machine learning to marketing optimization for webpages. More specifically, a computer implemented method is disclosed, in which web traffic can be dynamically routed to a webpage that is most likely to perform well (in terms of a performance statistic, such as webpage conversion rate) for a particular visitor who has certain known attributes, based upon the performance history of the webpage with other visitors having similar attributes. The present invention has particular application in the context of a customer seeking to promote its products/services by way of an online marketing campaign. When an online visitor for the online marketing campaign is directed to, or makes a request for, a target webpage containing marketing information and soliciting click-throughs or other webpage conversion, the target webpage has a number of webpage variants (the webpage variants differing slightly from each other - e.g. in terms of text content, layout, font, etc.). The claimed method is a machine learning method in which the online visitor is routed to a webpage variant, based on an exploit/explore strategy, and the resulting performance outcome for the routed webpage variant is added to the performance history.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that applicant’s independent and dependent claims are written in broad terms, such that they are directed to a computer implemented method (and a corresponding communication system) involving the process of identifying and dynamically routing webpages that are most likely to perform well for a particular visitor based on certain visitor attributes. None of the claim limitations in the applicant’s independent and dependent claims cite specific functionality that is directed towards optimization of 
Examiner further notes that both Chew and Legrand references are analogous art since they both teach content distribution networks selecting webpage content variations for an intended targeted audience in various applications based on the visitor interactions (such as click-throughs of webpage content). Content distribution networks (or content delivery networks) provide marketers with a computer implemented framework in which to distribute their webpage content to consumers. In fact, the applicant’s specification paragraph [0021] and Figure 1 indicates this framework is provided in the form of a web hosting service (applicant’s Figure 1, element 10), with a web hosting service provider and its associated databases and web servers being used to promote its products/services through distribution of its produced webpage content through the internet (applicant’s Figure 1 elements 40, 50). Applicant’s paragraph [0021] further indicates that “Although the online marketer 30 is shown in Fig.1 as separate from the web hosting service provider 40, it is contemplated that the web hosting service provider 40 may actually provide the online market/webpage service to the customer 20. Although not explicitly shown as such, it should be understood that the interactions and communications between the customer, marketer 30 and the web hosting service provider 40 typically will occur via the Internet or other communications.”, where this web hosting service provider and its associated network of databases and web servers is interpreted as an implementation of a content distribution network that provides the necessary computer framework and functionality to support the claimed invention. Hence both Chew and Legrand references are within the identified scope of the applicant’s claimed invention as currently recited, and as indicated in the Non-Final Office Action mailed August 13, 2021, based on the prior art claim mappings from both Chew and Legrand references, these two references teach the respective claim limitations as currently recited by the applicant. 
Regarding applicant’s Remarks on p.8:
“Chew, on the other hand, is directed to a rather general method for content selection by balancing content distribution between a machine learning model and a statistical model. More specifically, when requests for a content item is made, a first proportion of the received requests are assigned to a first group and the remaining requests are assigned to a second group. A machine learning model to select variations of the requested content item for responding to requests assigned to the first group and uses a statistical model to select content variations for requests assigned to the second group. Performance information is obtained (e.g. acceptance rates for the different variations), and the performance of the different models is compared and used for content selection. Audience share assigned to the machine learning model is increased when it outperforms the statistical model and decreased when it underperforms the statistical model. 
The basic thrust of Chew is using a secondary statistical model as a backup for a machine learning model, as a way of creating a failsafe and minimum performance threshold for a decision making process. This use case seems far removed from the subject matter of the present application of dynamic routing based on contextual bandits to dynamically serve content and increase a performance statistic by personalizing content in real time for each visitor based on their attributes. Indeed, it has nothing to do with any online marketing optimization techniques in the context of an online marketing campaign, as claimed.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that applicant’s independent and dependent claims are written in broad terms, such that they are directed to a computer implemented method (and a corresponding communication system) involving the process of identifying and dynamically routing webpages that are most likely to perform well for a particular visitor based on certain visitor attributes. As indicated in MPEP 2111, the claims must be given their broadest reasonable interpretation in light of the specification. 
As shown in the earlier argument, both Chew and Legrand references are within the identified scope of the applicant’s claimed invention as currently recited in the applicant’s disclosure. Examiner notes that the applicant’s above argument is recites operations shown in Chew Figure 2 that involves the statistical model (where the performance levels of the machine learning models and the statistical models are being compared to perform an allocation policy update), where these particular operations involving the statistical model and the resulting comparison were not cited in the Non-Final Office Action mailed August 13, 2021. Applicant should note that the figures in the Chew reference teach multiple use cases/embodiments using the same set of figures, with the Chew reference indicating that certain operations are present in certain embodiments and not others. As part of the Non-Final Office Action Chew Figure 2, operations 210, 230, 240, 250 and Chew [0040], [0044]-[0046], as well as Chew Figure 3A and [0056], [0060], [0063], where a directed path from operation 335 to operation 350 delivers the selected webpage variant to a user, responsive a request for a content item). Hence, applicant’s argument that the thrust of the Chew reference is primarily directed towards this one particular use case is not persuasive. Examiner also notes that the applicant’s argument of stating that Chew does not teach dynamic routing based on a contextual bandit strategy is also not persuasive, since the claims as currently (and previously) recited do not explicitly recite performing dynamic routing using a contextual bandit strategy. Instead, the recited claims indicate performing routing based on an exploit/explore strategy, where the Legrand reference is used to teach that concept through Thompson sampling (Legrand [0282]), where the motivation to combine the Chew and Thompson references is to improve the accuracy of selections of a target item according to the user’s previous selections, while at the same time allowing the presentation of new options to the user, thus making the machine learning model more efficient in terms of providing a more robust and balanced set of options that may be of interest to the user, and as such, keep the user interested as well as engaged with the targeted set of webpages.   
Regarding applicant’s Remarks on pp.8-9:
 “Further, the Examiner points (at page 8 of the Office Action) to paragraph [0020] of Chew as allegedly disclosing that content may be "a web page (or a set of web pages forming a website)...", and appears to equate this with the "webpage variants" of the present application. Understood in context, these are not the same thing. The "webpage variants" in the present application refer specifically to a number of alternative iterations of a particular target webpage (each webpage variant designed to elicit an action from the online visitor, such as a "click-throughs" or other webpage conversion) - the webpage variants differing from one another in various ways (e.g. in terms of content, format, layout, etc.). It is due to these differences, that there may be a difference in predicted performance, based upon the at least one known attribute for the online visitor. In Chew, the reference in paragraph [0020] is simply identifying the types of content that the learning model may be used to select or modify for delivery.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that applicant’s independent and dependent claims are written in broad terms, such that they are directed to a computer implemented method (and a corresponding communication system) involving the process of identifying and dynamically routing webpages that are most likely to perform well for a particular visitor based on certain visitor attributes. As indicated in MPEP 2111, the claims must be given their broadest reasonable interpretation in light of the specification. 
The claim limitations provided by the applicant broadly recite “a plurality of webpage variants”, which is interpreted as one or more webpages that are variants of each other. Furthermore, according to the applicant’s specification [0003]: “… marketers may create multiple versions of a particular webpage (each version or variant being similar or related to, albeit slightly different from, each other, sometimes referred to herein as webpage variants). … The marketers may include specific targeting rules based on any known properties or characteristics of the incoming visitors; … For example, a specific targeting rule may be “send all mobile traffic to a webpage variant X” (e.g., which may be a webpage that is better optimized for mobile use or mobile users) or “send all French language traffic to a webpage variant Y” …”. As indicated in the Non-Final Office Action mailed August 13, 2021, Chew [0020] and Chew [0030] teaches content that includes a single web page or a collection of web pages hosted by the content server (such as a website host server), where the content server may select content according to characteristics such as font, font size, language, color scheme, according to an intended target audience. Addressing the applicant’s arguments that Chew merely indicates different types of content for deliver, examiner directs the applicant to Chew [0022] and [0038], where Chew teaches that this intended target audience may be using certain computing devices in which it would be useful to deliver content that is optimally selected and formatted to that device, such as presenting a webpage variant with different background colors, font colors, font, or different image sizes according to whether the user audience is using smaller client devices (such as smartphones) or larger client devices (such as laptops or desktop computers). These webpage variants are present on a content server 170, which Chew [0038] and [0063] further indicates that they are obtained through instructions originating from the content selection server 140, where the content selection server performs the delivery of the identified and selected content item to a client device by providing an identification of the content server 170 in which the particular Chew [0031]). As indicated earlier, the combination of the Chew and Legrand references teach how using the exploit/explore strategy improves the efficiency of a machine learning model by providing a more robust and balanced set of options that may be of interest to the user, and as such, keep the user interested as well as engaged with the targeted set of webpages. Thus the applicant’s arguments that the Chew reference merely identifies a set of webpage variants but does not indicate how these particular webpage variants are selected through the machine learning model is not persuasive.
Regarding applicant’s Remarks on p.9:
 “There is nothing in Chew or in Legrand that suggests to a person of skill in the art to apply the teachings therein to online marketing optimization for webpages. As such, it is difficult to see how a person skilled in the art, upon reviewing Chew (either alone or in combination with Legrand) could be led to the subject matter of the present invention, or more specifically to the subject matter of claim 1. Since neither of Chew or Legrand appear to contemplate any application relating to online marketing optimization, any suggestion that claim 1 should be considered obvious with regard to Chew and Legrand, would only be possible with hindsight analysis (which is not proper). Accordingly, it is respectfully submitted that claim 1 is not actually rendered obvious by Chew and Legrand, and is thus patentable. 
The same reasoning discussed above as to why claim 1 is not obvious with regard to Chew and Legrand, similarly applies to independent claims 2, 13 and 14. The rest of the pending claims all depend directly or indirectly from one of such independent claims, and include all the limitations thereof.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that applicant’s independent and dependent claims are written in broad terms, such that they are directed to a computer implemented method (and a corresponding communication system) involving the process of identifying and dynamically routing webpages that are most likely to perform well 
As shown above in response to an earlier argument, both Chew and Legrand references are within the identified scope of the applicant’s claimed invention as currently recited, as well as being within the scope of the applicant’s claimed invention according to the applicant’s specification. Examiner notes that the Chew reference is used to teach the primary functionalities recited in the applicant’s independent claims, while the Legrand reference is brought in to teach the additional details as recited in the independent and dependent claims, in particular the exploit/explore strategy using Thompson sampling/probability matching (Legrand [0282]), and calculating the corresponding selection uncertainty of a document (where the document can be a webpage, as recited in Legrand [0004]) based on determining a probability using Bayesian probability theory (Legrand [0260]-[0261]), where this probability is further used in prior probability score calculations for estimating or predicting the overall probability of a user being interested in a particular document/webpage.  
As noted above, applicant’s has provided amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. §103 as being unpatentable over Chew et al., U.S. PGPUB 2019/0311287 [hereafter referred as Chew] in view of Legrand et al., US PGPUB 2017/0091319 [hereafter referred as Legrand].  
Regarding amended Claim 1, Chew teaches
(Currently Amended) A computer-implemented method for routing Internet traffic for a target webpage, 
wherein the target webpage has a plurality of webpage variants, and wherein the Internet traffic comprises a plurality of new visitors (Examiner’s note: Chew Abstract, FIG. 1, and [0019], [0022]-[0024] disclose a content distribution system in a network environment, including a content selection server and content server to select and direct webpage content and its variants to targeted users/audiences. Chew FIG. 4, [0023] and [0073]-[0079] further disclose a computing system for implementing the computerized components of the content distribution system.), comprising:
at a server (Chew Abstract, FIG. 1, and [0028] disclose a content distribution platform 130 including one or more servers performing the functions of content selection server 140 and content server 170.):
(i)    receiving a request for the target webpage from a new visitor (Examiner’s note: Chew FIG. 1 and [0029] disclose the content distribution platform 130 receives a request for a content item (see also Chew FIG. 2, operation 210 and [0040]-[0041]; Chew FIG.3, operation 310 and [0056]-[0057]), where Chew [0020] discloses that the content item may be a web page or a set of web pages forming a website. Chew [0026]-[0027] discloses a client device 120 with a browser for communicating with the distribution platform 130, with Chew [0046] further disclosing a data request received from a client device 120.);
(ii)    receiving at least one attribute for said new visitor (Examiner’s note: Chew FIG. 1 and [0031] disclose a machine learning model using feedback information about a destination client device to identify a variation that is most likely to be accepted by the client device. Chew [0022] discloses delivering content to a computing device that has been optimally selected and formatted for the intended audience, i.e. a user of the receiving computing device. Chew [0020], [0030], and [0038] discloses the content server contains generated dynamic content from a set of input parameters, where one or more parameters may be selected based on data associated with an expected audience, where the list of modifications of one or more parameters to produce the webpage variants include font, font size, language, and color schemes.);
(iii)    calculating for each webpage variant, a predicted performance statistic in relation to the new visitor, based upon the at least one attribute of the new visitor and based upon a performance history for each webpage variant, the performance history including a performance statistic in relation to visitor attributes (Examiner’s note: As indicated earlier, Chew discloses the content server contains generated dynamic content from a set of input parameters, where one or more parameters may be selected based on data associated with an expected audience, where the list of modifications of one or more parameters to produce the webpage variants include font, font size, language, and color schemes. Chew FIG. 1 and [0031] further disclose a machine learning model/prediction model estimating a performance metric and selecting a content variation corresponding to the highest estimated performance metric for delivery to a client device in response to the request, where the prediction model uses feedback information about a destination client device, or a user of a destination client device (where this feedback information related to a destination client device or its user corresponds to a set of past or prior performance/acceptance level metrics, and hence the collection of this feedback information and the associated performance metrics generated by this feedback information is interpreted as performance history, and the resulting prediction model using this input to produce a performance metric is interpreted as calculating a predicted Chew [0019] and FIG.2, operation 240 and [0045] disclose using a deep learning neural network as the machine learning model, and Chew [0050]-[0051] and [0064], [0067]-[0068] further disclose obtaining feedback information indicating performance level of the machine learning model, where this feedback information involves measurements associated with routing time for a data request as well as the corresponding responses, and acceptance indicators/metrics according to user clicks indicating whether the selected routed content was accepted by the user.);
(iv)    routing the new visitor to a routed webpage variant, …., wherein the routed webpage variant is one of the webpage variants (Examiner’s note: Chew FIG. 2, operation 250 and [0040], [0044]-[0046] disclose responding to a request with the selected response generated from the machine learning model recited in Chew FIG. 1 and [0031]. As indicated in Chew FIG.3, operations 335 and 350 and [0060] and [0063], this response from the content selection server contains an identifier pointing to or describing the selected variation of the content item such that the content server is identified to obtain the selected content item.);
(v)    determining an actual performance outcome for the routed webpage variant in respect of the new visitor (Examiner’s note: Chew [0045] discloses a machine learning model selecting responses to requests and improving the machine learning model based on feedback information obtained responsive to the selected responses to the requests (see also Chew [0060] and FIG.3 operations 330 and 335). As indicated earlier, Chew [0050]-[0051] and [0064], [0067]-[0068] further disclose obtaining feedback information indicating performance level of the machine learning model, where this feedback information involves measurements associated with routing time for a data request as well as the corresponding responses, and acceptance indicators/metrics according to user clicks indicating whether the selected routed content was accepted by the user.);
(vi)    updating the performance history by incorporating the actual performance outcome for the routed webpage variant in respect of the new visitor and by incorporating the at least one attribute of the new visitor (Examiner’s note: As indicated earlier, Chew FIG.2 and [0045] disclose improving the machine learning model based on feedback information/parameterized options present in a request, with [0055] further teaching the selection of the content variation using these parameterized options in the request and mapping them to distribution factors that represent different response pools of content Chew [0042]). Chew FIG.3A and [0059]-[0060] further teaches the selection of the content variations based on this distribution factor, while Chew FIG.3B and [0067]-[0070] further teaches the updating of the distribution factor based on acceptance rates for the selected distributed content (represented by the user performing interactions such as clicking the selected webpage variant to accept the content).); and
(vii)    repeating steps (i) to (vi) for each subsequent new visitor (Examiner’s note: Chew FIG.2 and [0040] discloses an iterative process such that a system receives additional data requests and provides additional responses to users on client devices, using the same machine learning model (“… The method 200 continues to iterate, such that the data processing system continuously receives data requests from client devices at block 210, including after block 280.”).).
However, Chew does not explicitly teach
… based upon an exploit/explore strategy …
Legrand teaches
… based upon an exploit/explore strategy (Examiner’s note: Legrand [0282]-[0283] discloses the exploration-exploitation tradeoff using Thompson sampling to select and present candidate documents to the user, where these candidate documents include webpages (Legrand [0004]), and where the Thompson sampling involves modeling and calculating an uncertainty probability about the desired document using Bayesian probability theory (Legrand [0260]-[0261]), where the set of prior probabilities provides a sequence of selections (represented by a user’s input clicks on a webpage) that estimates the overall probability that a particular document D (webpage content) is selected as the target content item.) …
Both Chew and Legrand are analogous art since both teach machine learning and content selection (Chew Abstract and Legrand [0004]-[0005]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exploration-exploitation strategy using Thompson sampling taught in Legrand into the machine learning model taught in Chew to perform selection and routing of a user to a webpage variant. The motivation to combine is taught in Legrand, since building a probabilistic user model that identifies a sequence of selections that a particular webpage is selected as Legrand [0261], [0282]-[0283]).
Regarding amended Claim 2, Chew teaches
(Currently Amended) A computer-implemented method for routing Internet traffic for a target webpage, 
wherein the target webpage has a plurality of webpage variants, and wherein the Internet traffic comprises a plurality of new visitors (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.), comprising:
at a server (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.):
(i) receiving a request for the target webpage from a new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(ii)    receiving at least one attribute for said new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(iii)    determining for each webpage variant a performance history, the performance history including a performance statistic in relation to visitor attributes (Examiner’s note: Chew [0019] discloses using a deep learning neural network as a machine learning model initially trained on a supervised data set and then further trained on unsupervised based on feedback information received responsive to output generated by the machine learning model based on real-world input data. Chew FIG. 1 and [0031] further disclose a machine learning model/prediction model estimating a performance metric and selecting a content variation corresponding to the highest estimated performance metric for delivery to a client device in response to the request, where the prediction model uses feedback information about a destination client device, or a user of a destination client device (where this feedback information related to a destination client device or its user corresponds to a set of past or prior performance/acceptance level metrics, and hence the collection of this feedback information and the associated performance );
(iv)    calculating for each webpage variant, a predicted performance statistic in relation to the new visitor, based upon the at least one attribute of the new visitor and based upon the performance history (Examiner’s note: As indicated earlier, Chew [0020], [0030], and [0038] disclose the content server contains generated dynamic content from a set of input parameters, where one or more parameters may be selected based on data associated with an expected audience, where the list of modifications of one or more parameters to produce the webpage variants include font, font size, language, and color schemes. As indicated earlier, Chew further discloses a machine learning model/prediction model estimating a current performance metric using a performance history (which is a collection of feedback information and associated past performance metrics generated by the feedback information). Chew [0019] and FIG.2, operation 240 and [0045] disclose using a deep learning neural network as the machine learning model, and Chew [0050]-[0051] and [0064], [0067]-[0068] further disclose obtaining feedback information indicating performance level of the machine learning model, where this feedback information involves measurements associated with routing time for a data request as well as the corresponding responses, and acceptance indicators/metrics according to user clicks indicating whether the selected routed content was accepted by the user.);
(v)    routing the new visitor to a routed webpage variant,…, wherein the routed webpage variant is one of the webpage variants (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(vi)    determining an actual performance outcome for the routed webpage variant in respect of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(vii)    updating the performance history by incorporating the actual performance outcome for the routed webpage variant in respect of the new visitor and by incorporating the at least one attribute of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and
(viii) repeating steps (i) to (vii) for each subsequent new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.).
However, Chew does not explicitly teach
… based upon an exploit/explore strategy …
Legrand teaches
… based upon an exploit/explore strategy (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.) …
Both Chew and Legrand are analogous art since both teach machine learning and content selection (Chew Abstract and Legrand [0004]-[0005]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exploration-exploitation strategy using Thompson sampling taught in Legrand into the machine learning model taught in Chew to perform selection and routing of a user to a webpage variant. The motivation to combine is taught in Legrand, as provided in the prior art claim mapping of Claim 1 recited above.
Regarding original Claim 3, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 1, wherein the at least one attribute is selected from the group consisting of: 
visitor device operating system type; 
desktop or mobile user; 
visitor browser type; 
IP address; 
internet service provider; 
visitor geographic location; 
server’s geographic location; 
visitor age demographic; 
visitor firmographic attribute; 
visitor browser language (Examiner’s note: As indicated earlier, Chew [0020], [0030]-[0031] and [0038] discloses content generated dynamically from a set of input parameters, which includes but is ); 
referrer channel; and 
Urchin Tracking Module parameters.
Regarding original Claim 4, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 3, wherein the at least one attribute for the new visitor is automatically detected by the server (Examiner’s note: Chew [0020] discloses generating dynamic content at a content server (“Some content delivered to such computing devices is dynamically selected or generated by a content server such as website host server. … The content server may generate dynamic content from a set of input parameters, where one or more parameters may be selected at random, set based on data associated with an expected audience for the content, or user supplied. Content generated dynamically from a set of input parameter is parameterized content …”).).
Regarding original Claim 5, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 1, wherein the performance statistic reflects webpage conversion rate (Examiner’s note: Chew [0065], [0067]-[0068] and FIG.3B operations 360 and 370 disclose updating values of an acceptance rate metric (based on clicking an element of the selected content item) to indicate acceptable or unacceptable content items that were selected to be presented to a user, where this acceptance rate metric is part of the feedback information provided by the performance metric taught in Chew [0031] and [0050]-[0051], [0064], [0067]-[0068] and represents a conversion rate of webpages that are considered acceptable by a user.).
Regarding original Claim 6, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 1, wherein the performance statistic reflects webpage click-through rates or user lead generations (Examiner’s note: Chew [0067]-[0068] and FIG.3B operations 360 and 370 disclose updating values of an acceptance metric (based on clicking an element of the selected content item) to indicate acceptable or unacceptable content items Chew [0031] and [0050]-[0051], [0064], [0067]-[0068].).
Regarding original Claim 7, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 1, wherein the predicted performance statistic is calculated using one or more modeling techniques selected from of the group consisting of: 
Naive Bayes; 
Hierarchical Bayes; 
Neural Networks (Examiner’s note: As indicated earlier, Chew FIG. 1 and [0031] disclose a machine learning model using feedback information about a destination client device to identify a variation that is most likely to be accepted by the client device, where Chew [0046] further discloses the machine learning model as a deep learning neural network.); 
Linear Regression; and 
Regression Trees. 
Regarding amended Claim 8, Chew in view of Legrand teaches
(Currently Amended) The computer-implemented method of claim 1, 
wherein the step of calculating for each page variant, additionally comprises calculating for each web page variant an uncertainty in relation to the new visitor based upon the at least one attribute of the new visitor (Examiner’s note: Legrand [0260]-[0261] teaches that an uncertainty about the desired document at a given point in time can be modeled using Bayesian probability theory, with the estimation of the probability of document D being the desired document given the sequence of click up to the given point in time C represented by P(D|C), and can be calculated using P(C|D)P(D), where P(D) (referred as the prior probability score) is the system’s view of the estimated probability that a user is interested in document D, and where the calculations to determine the P(C|D) and P(D) probabilities is further taught in Legrand [0262] and [0268]-[0274]).), and 
wherein the uncertainty is calculated using one or more modeling techniques selected from of the group consisting of: 
Monte Carlo sampling (Examiner’s note: Legrand FIG.20 and [0300]-[0302] teaches scaling Bayesian techniques for choosing documents using Markov Chain Monte Carlo through a Metropolis-Hasting sampling method, which calculates the probability for choosing a random element of a set X (e.g., choosing a random document of a candidate list X) using a distribution close to some distribution Q, where the calculation of this probability of choosing a random element represents a calculation for determining the uncertainty.); 
bootstrapping; and 
propagation of uncertainty. 
Regarding original Claim 9, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 1, wherein the exploit/explore strategy is determined from using one or more of strategies selected from the group consisting of: 
Thompson sampling (Examiner’s note: As indicated earlier, Legrand [0260]-[0261] and [0281]-[0283], [0297] disclose the exploration-exploitation tradeoff using Thompson sampling.); 
epsilon-greedy strategy; 
epsilon-decreasing strategy; 
Monte Carlo simulation (Examiner’s note: As indicated earlier, Legrand FIG.20 and [0300]-[0311] discloses calculation of the uncertainty probability for larger candidate document lists using other Bayesian techniques such as Markov Chain Monte Carlo, implemented through Metropolis-Hasting sampling.) and 
Upper Confidence Bound.
Regarding amended Claim 10, Chew in view of Legrand teaches
(Currently Amended) The computer-implemented method of claim 1, wherein the exploit/explore strategy involves maximizing the predicted performance statistic (Examiner’s note: Legrand [0282] discloses the exploration-exploitation tradeoff using Thompson sampling as an attempt to balance exploring new options while taking advantage of options that will exploit a user’s previous selections, while Legrand [0260]-[0262] further discloses the evaluation of a probability that the user clicks on a document x is proportional to exp(-λd(x,t)), where λ is chosen using maximum likelihood in ).
Regarding amended Claim 11, Chew in view of Legrand teaches
(Currently Amended) The computer-implemented method of claim 1, 
wherein the step of calculating for each webpage variant a predicted performance statistic in relation to the new visitor, is additionally calculated based on a plurality of learned model parameters (Examiner’s note: Chew [0019] discloses using a deep learning neural network as a machine learning model initially trained on a supervised data set and then further trained on unsupervised based on feedback information received responsive to output generated by the machine learning model based on real-world input data, where this set of input data corresponds to a set of input parameters taught in Chew [0020] and Chew [0030]-[0031]. Chew [0030]-[0031] further discloses the content selection server uses the machine learning model to select content variation, e.g., using parameterized options, where a list of modifications of one or more parameters is provided to modify content, where the prediction model uses this input and feedback information to estimate a performance metric and a content variation corresponding to the highest estimated performance metric for delivery to a client device. It would have been obvious to a person having ordinary skill in the art that it is understood that a machine learning model based on a deep learning neural network contains multiple layers, with each layer containing model parameters such as weights and biases that are initially tuned during supervised learning and training of the machine learning model, such that these model parameters at each layer are further adjusted in the unsupervised phase to further the train machine learning model to perform predictions (and hence generating the performance metric) using real-world input data.); and
wherein the step of updating the performance history by incorporating the actual performance outcome for the routed webpage variant in respect of the new visitor and by incorporating the at least one attribute of the new visitor additionally comprises: determining the learned model parameters for each webpage variant (Examiner’s note: Chew [0040] and [0045] disclose a machine learning model selecting responses to requests and improving the machine learning model based on using the feedback information obtained responsive to the selected responses to the requests, where this feedback information is a set of past performance/acceptance metrics as taught in Chew [0050]-[0051], [0064], [0067]-[0068] and is based on the real-world input data indicated earlier in Chew. As indicated earlier, the iterative process of improving the machine learning model using the feedback information during the unsupervised phase on real-world input data as taught in Chew [0019] and [0040] results in adjustments of the model parameters in a machine learning model (where these model parameter adjustments during this unsupervised phase corresponds to determining the model parameters for each webpage variant).). 
Regarding original Claim 12, Chew in view of Legrand teaches
(Original) The computer-implemented method of claim 11, wherein the determining the learned model parameters is performed by a modelling method selected from the group consisting of 
Bayesian Inference (Examiner’s note: As indicated earlier, Legrand teaches exploit/explore techniques using Thompson sampling and Bayesian probability theory, along with other Bayesian techniques such as weighted k-medoids (Legrand [0288]-[0290]), and Markov Chain Monte-Carlo using Metropolis-Hasting sampling (Legrand [0297]-[0302]).), 
Maximum Likelihood Estimation and 
Stochastic Gradient Descent.
Regarding amended Claim 13, Chew teaches
(Currently Amended) A communication system for routing Internet traffic for a target webpage, 
wherein the target webpage has a plurality of webpage variants, and wherein the Internet traffic comprises a plurality of new visitors (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.), the system comprising:
a web-based communication network (Chew, FIG. 1 and [0023]-[0024] disclose a distribution system in a network environment, and Chew FIG. 4 [0023] lines 19-23 and [0073] disclose a computing system.);
a plurality of communication devices coupled to the communication network (Chew, FIG. 1 and [0023]-[0024] disclose a distribution system in a network environment, and Chew FIG. 4, [0023] lines 19-23 and [0073] disclose a computing system.); and
a server coupled to the communication network, wherein the server comprises a processor configured with executable instructions to perform operations (Chew Abstract, FIG. 1, and [0028] ) comprising:
at the server (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.):
(i)    receiving a request for the target webpage from a new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(ii)    receiving at least one attribute for said new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(iii)    calculating for each webpage variant, a predicted performance statistic in relation to the new visitor, based upon the at least one attribute of the new visitor and based upon a performance history for each webpage variant, the performance history including a performance statistic in relation to visitor attributes (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(iv)    routing the new visitor to a routed webpage variant, …, wherein the routed webpage variant is one of the webpage variants (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(v)    determining an actual performance outcome for the routed webpage variant in respect of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(vi)    updating the performance history by incorporating the actual performance outcome for the routed webpage variant in respect of the new visitor and by incorporating the at least one attribute of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and
(vii)    repeating steps (i) to (vi) for each subsequent new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.).
However, Chew does not explicitly teach
… based upon an exploit/explore strategy …
Legrand teaches
… based upon an exploit/explore strategy (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.) …
Both Chew and Legrand are analogous art since both teach machine learning and content selection (Chew Abstract and Legrand [0004]-[0005]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exploration-exploitation strategy using Thompson sampling taught in Legrand into the machine learning model taught in Chew to perform selection and routing of a user to a webpage variant. The motivation to combine is taught in Legrand, as provided in the prior art claim mapping of Claim 1 recited above.
Regarding amended Claim 14, Chew teaches
(Currently Amended) A non-transitory computer readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations for routing Internet traffic for a target webpage (Examiner’s note: Chew FIG. 4 and [0080] disclose a medium storing executable instructions by a computing processor.), 
wherein the target webpage has a plurality of webpage variants, and wherein the Internet traffic comprises a plurality of new visitors (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.), the operations comprising:
at the server (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.):
(i)    receiving a request for the target webpage from a new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(ii)    receiving at least one attribute for said new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(iii)    calculating for each webpage variant a predicted performance statistic and an uncertainty in relation to the new visitor, based upon the at least one attribute of the new visitor and based upon a performance history for each webpage variant, the performance history including a performance statistic in relation to visitor attributes (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(iv)    routing the new visitor to a routed webpage variant,…, wherein the routed webpage variant is one of the webpage variants (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(v)    determining an actual performance outcome for the routed webpage variant in respect of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.);
(vi)    updating the performance history by incorporating the actual performance outcome for the routed webpage variant in respect of the new visitor and by incorporating the at least one attribute of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and
(vii)    repeating steps (i) to (vi) for each subsequent new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.).
However, Chew does not explicitly teach
… based upon an exploit/explore strategy …
Legrand teaches
… based upon an exploit/explore strategy (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.)  …
Both Chew and Legrand are analogous art since both teach machine learning and content selection (Chew Abstract and Legrand [0004]-[0005]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exploration-exploitation strategy using Thompson sampling taught in Legrand into the machine learning model taught in Chew to perform selection and routing of a user to a webpage variant. The motivation to combine is taught in Legrand, as provided in the prior art claim mapping of Claim 1 recited above.
Regarding new Claim 15, Chew in view of Legrand teaches
(New) The communication system of claim 13, 
wherein the step of calculating for each page variant, additionally comprises calculating for each web page variant an uncertainty in relation to the new visitor based upon the at least one attribute of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 8, and hence is rejected under similar rationale.), and 
wherein the uncertainty is calculated using one or more modeling techniques selected from of the group consisting of: 
Monte Carlo sampling (This claim limitation is similar in scope to a corresponding claim limitation in Claim 8, and hence is rejected under similar rationale.); 
bootstrapping; and 
propagation of uncertainty.  
Regarding new Claim 16, Chew in view of Legrand teaches
(New) The non-transitory computer readable storage medium of claim 14, 
wherein the step of calculating for each page variant, additionally comprises calculating for each web page variant an uncertainty in relation to the new visitor based upon the at least one attribute of the new visitor (This claim limitation is similar in scope to a corresponding claim limitation in Claim 8, and hence is rejected under similar rationale.), and 
wherein the uncertainty is calculated using one or more modeling techniques selected from of the group consisting of: 
Monte Carlo sampling (This claim limitation is similar in scope to a corresponding claim limitation in Claim 8, and hence is rejected under similar rationale.); 
bootstrapping; and 
propagation of uncertainty.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121